Exhibit 23.02 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements Nos. 333-156595 and 333-153323 on Form S-8 of Pegasi Energy Resources Corporation and subsidiaries, of our report datedApril 3, 2015, relating to the consolidated financial statements appearing in this Annual Report on Form 10-K of Pegasi Energy Resources Corporation and subsidiaries for the year ended December 31, 2014. /s/ Whitley Penn LLP Dallas, Texas April 3, 2015
